580 S.E.2d 363 (2003)
357 N.C. 163
Justin Michael CREEL, by and through his Guardian Ad Litem, Victor H. Morgan, Jr.
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN RESOURCES, Employer.
No. 461P02.
Supreme Court of North Carolina.
May 1, 2003.
Richard A. Mu, Jacksonville, for Justin Michael Creel.
Grady L. Balentine, Jr., Assistant Attorney General, for N.C. Dept. of Health.
Prior report: 152 N.C.App. 200, 566 S.E.2d 832.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of May 2003."